
	

113 HR 1307 IH: To amend the Omnibus Budget Reconciliation Act of 1993 to require the Bureau of Land Management to provide a claimant of a small miner waiver from claim maintenance fees with a period of 60 days after written receipt of 1 or more defects is provided to the claimant by registered mail to cure the 1 or more defects or pay the claim maintenance fee, and for other purposes.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1307
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Omnibus Budget Reconciliation Act of 1993 to
		  require the Bureau of Land Management to provide a claimant of a small miner
		  waiver from claim maintenance fees with a period of 60 days after written
		  receipt of 1 or more defects is provided to the claimant by registered mail to
		  cure the 1 or more defects or pay the claim maintenance fee, and for other
		  purposes.
	
	
		1.Small miner waivers to claim
			 maintenance fees
			(a)In
			 generalSection 10101(d)(3)
			 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)) is
			 amended by striking for any reason, the claimant shall have a period of
			 60 days after receipt of written notification of the defect or defects by the
			 Bureau of Land Management to: and inserting for any reason
			 (including the failure to timely file a small miner’s maintenance fee waiver
			 application or an affidavit of annual labor associated with the application and
			 required application fees), the claimant shall have a period of 60 days after
			 receipt of written notification of the 1 or more defects provided by the Bureau
			 of Land Management by registered mail to.
			(b)Transition
			 rulesThe claimholder of claims numbered AA023149, AA023163,
			 AA047913, AA047914, AA047915, AA047916, AA047917, AA047918, and AA047919 (as of
			 December 29, 2004) shall be considered—
				(1)to have received a
			 first half final certificate for application AA072648 (associated with the
			 claims) before September 30, 1994; and
				(2)to qualify for
			 relief under section 10101(d)(3) of the Omnibus Budget Reconciliation Act of
			 1993 (30 U.S.C. 28f(d)(3)) and have the opportunity to cure under that section
			 for any prior period for which 1 or more defects existed or there was a failure
			 to pay claim maintenance fees.
				
